EXHIBIT 10.1


SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS




THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered
into between Altair Nanotechnologies, Inc., a Canadian corporation (“Altair”),
and Jeffrey A. McKinney (“Mr. McKinney”), an individual, effective as of
September 6, 2008 (the “Termination Date”).


Background


Altair has employed Mr. McKinney as Vice President and Chief Patent Counsel
pursuant to the Employment Agreement entered into as of March 10, 2008 (the
“Employment Agreement”) among Altair, Altairnano, Inc. and Mr.
McKinney.  Capitalized terms used but not defined herein have the meaning set
forth for such terms in the Employment Agreement.


Altair has asked Mr. McKinney to resign and, in exchange for his agreement to
resign, Altair has agreed to provide Mr. McKinney with the termination benefits
described in Section 7.4 of the Employment Agreement, subject to the terms and
conditions set forth therein.  In order to resolve all issues related to the
employment of Mr. McKinney with, and the separation of Mr. McKinney from, Altair
and its Affiliates (whether under the Employment Agreement or otherwise), Altair
and Mr. McKinney hereby agree as follows:


Agreement


1.           Payment to Mr. McKinney.  In exchange for Mr. McKinney’s execution
of this Agreement and the covenants and promises contained herein and in the
Employment Agreement, and subject to the terms and conditions set forth in this
Agreement and the Employment Agreement, Altair shall pay Mr. McKinney the
separation payments required under Section 7.4 of the Employment Agreement in
connection with a termination by Altair of Mr. McKinney’s employment without
Cause during the Term.


2.           Review and Revocation.  Mr. McKinney understands and agrees that he
has 21 days from the date Mr. McKinney receives this Agreement to consider the
terms of and to sign this Agreement.  Mr. McKinney understands that, in his sole
and absolute discretion, Mr. McKinney may sign this Agreement prior to the
expiration of the 21-day period.


Mr. McKinney further acknowledges and understands that he may revoke this
Agreement for a period of up to 7 days after he signs it (not counting the day
it is signed) and that this Agreement shall not become effective or enforceable
until the 7-day revocation period has expired and shall be void ab initio if
revoked by Mr. McKinney during the 7-day revocation period.  To revoke this
Agreement, Mr. McKinney must give written notice stating that he wishes to
revoke the Agreement to John Fallini, Chief Financial Officer, Altair
Nanotechnologies, Inc., 204 Edison Way, Reno, Nevada  89502, Facsimile No. (775)
856-1619.  If Mr. McKinney mails a notice of revocation to Altair, it must be
postmarked no later than 7 days following the date on which Mr. McKinney signed
this Agreement (not counting the day it was signed) or such revocation shall not
be effective.



 
 

--------------------------------------------------------------------------------

 

3.           Payments and Benefits After Revocation Period.


a.           Extended Medical Coverage.


(1)           To effectuate Mr. McKinney’s continued participation in the
company health benefit plan, as contemplated by Section 7.4(b) of the Employment
Agreement, Mr. McKinney shall complete and return to Altair those forms
necessary to elect continuation coverage under Altair’s group medical insurance
plan pursuant to Sections 601 through 607 of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), which election forms shall be
provided by Altair to Mr. McKinney.  Said health benefit coverage shall continue
until the earlier of (a) eighteen (18) months from the Termination Date; (b) the
date Mr. McKinney first becomes eligible for coverage under any group health
plan maintained by another employer of Mr. McKinney or his spouse; or (c) the
date such COBRA continuation coverage otherwise terminates as to Mr. McKinney
under the provisions of Altair’s group medical insurance plan.  Nothing herein
shall be deemed to extend the otherwise applicable maximum period in which COBRA
continuation coverage is provided or supersede the plan provisions relating to
early termination of such COBRA continuation coverage.


(2)           If Mr. McKinney does not elect COBRA continuation coverage or
provides Altair with notice that he no longer wishes to receive or is ineligible
to receive COBRA continuation benefits, then Altair shall pay to Mr. McKinney an
amount equal to the premium payments that Altair would have paid on behalf of
Mr. McKinney under Section 1.a., which amount shall be paid in a lump sum within
thirty (30) days after Altair’s receipt of notice under this paragraph.  Any
such payment shall be subject to all applicable federal and state payroll
withholding laws.


(3)           The parties confirm and agree that Altair currently pays 85% of
the cost of providing medical benefits to Mr. Kinney and 50% of the cost of
providing medical benefits to his spouse/family, with the remaining percentage
of the cost of such benefits being paid by Mr. McKinney through payroll
deductions.  The parties agree that, during the period of the medical severance
benefit under Section 7.4(b), each party shall continue to pay the same percent
of Altair’s actual cost of providing the medical severance benefit (which cost
is expected to increase as a result of the termination of the employment
relationship and as a result of inflation).  During the period that Mr. McKinney
continues to receive a severance salary benefit under Section 7.4(a) of the
Employment Agreement, Altair shall continue to deduct any portion of the cost of
the medical severance benefit payable by Mr. McKinney from the periodic
severance salary payments.   If Mr. McKinney continues to be entitled to the
medical severance benefit beyond such period, Mr. McKinney shall pay the entire
premium associated with the continuing medical severance benefit directly to the
provider.  Following payment, Mr. McKinney shall submit to Altair reasonable
evidence of payment and a request for reimbursement of Altair’s share of such
premium.  Within then (10) business days of receipt of reasonable evidence of
payment and request for reimbursement, Altair shall reimburse Mr. McKinney in an
amount equal to Altair’s share of such premium.

 
2

--------------------------------------------------------------------------------

 

b.            Salary-Based Severance.  Mr. McKinney understands and agrees that,
assuming continuing satisfaction of all conditions precedent, the payments based
upon his annual salary (as more fully set forth under Section 7.4(a) of the
Employment Agreement) shall commence on Altair’s next regular payroll following
the expiration of the 7-day revocation period set out in Section 2.  Mr.
McKinney understands that, pursuant to Section 7.6 of the Employment Agreement,
Mr. McKinney is not entitled to any payments or benefits under Section 7.4 of
the Employment Agreement prior to his execution and delivery of this Agreement
(and the passing of the 7-day revocation period) and during any period during
which there is a Covenant Breach (as defined in the Employment Agreement).
 
c.           Prospectus Bonus-Based Severance. Mr. McKinney understands and
agrees that, assuming continuing satisfaction of all conditions precedent set
forth in this Agreement and the Employment Agreement, the payment linked to his
prospective bonus (as more fully set forth under Section 7.4(iii) of the
Employment Agreement) shall be a one-time bonus occurring during January 2009
paid 100% in cash rather than the cash/stock split as specified in Mr.
McKinney’s Employment Agreement.


d.           After the 7-day revocation period, Altair and Mr. McKinney agree to
negotiate a consulting agreement in good faith, whereby Mr. McKinney would
provide services to Altair in connection with the transition of Altair projects
on which he was most recently working.  In such capacity, Mr. McKinney would
only communicate with Terry Copeland, John Fallini or any other person
designated by Messers. Copeland or Fallini.  Mr. McKinney further understands
that the agreement would terminate after one (1) month.  In the furtherance of
this objective, Mr. McKinney will provide Mr. Fallini a status report by  no
later than September 6, 2008 listing all the open projects and activities upon
which he is working.  This report will list, at a minimum, the issue, its
current status, main contacts, planned next steps, etc.  This report will serve
as one of the major inputs for the negotiation of the above described consulting
agreement.


4.           Release of All Claims.  In consideration of the payments stated in
Section 7.4 of the Employment Agreement and Section 1 above and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mr. McKinney, for himself and for his heirs, assigns, and all
persons and entities claiming by, through, or under him, hereby irrevocably,
unconditionally, and completely releases, discharges, and agrees to hold Altair
and its Affiliates (hereinafter referred to, both individually and collectively,
as “Releasees”), harmless of and from any and all claims, liabilities, charges,
demands, grievances, and causes of action of any kind or nature whatsoever,
including without limitation claims for contribution, subrogation, or
indemnification, whether direct or indirect, liquidated or unliquidated, known
or unknown, which Mr. McKinney had, has, or may claim to have against Releasees
(hereinafter collectively referred to as “Claim(s)”).

 
3

--------------------------------------------------------------------------------

 

The release, discharge, and agreement to hold harmless set forth in this Section
4 includes, without limitation, any Claim(s) that Mr. McKinney has, had, or may
claim to have against Releasees: (a) for wrongful termination or discharge,
negligent or intentional infliction of emotional distress, promissory estoppel,
fraudulent or negligence inducement, interference with contract or business
expectations, breach of express or implied contract of employment, termination
in violation of public policy, whistleblowing, defamation, employment-related
torts, or personal injury (whether physical or mental); (b) for any Claim(s)
arising under federal, state, or local law, including without limitation Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Nevada
Fair Employment Practices Act, or any other federal, state, or local law
prohibiting discrimination on the basis of race, color, religion, sex, sexual
orientation, age, national origin, disability, or any other protected group
status; (c) for any Claim(s) arising under the Age Discrimination in Employment
Act, which protects employees age 40 and over; (d) for any Claim(s) for
attorney’s fees and/or costs; (e) for any Claim(s) arising from or relating in
any respect to Mr. McKinney's employment with Altair or with any Affiliate or
the termination of that employment; and (f) for any Claim(s) arising from or
relating to the Employment Agreement.


As used herein, the term “Affiliate” shall mean and refer to any officer,
director, shareholder, employee, attorney and/or agent of Altair; and/or any
direct or indirect subsidiary, division, or affiliate of Altair (including
without limitation any officer, director, shareholder, member, employee,
attorney and/or agent of any such subsidiary, division, or affiliate); and/or
any entity (including without limitation any officer, director, shareholder,
member, employee, attorney and/or agent of such entity) in which Altair owns,
directly or indirectly, a legal or beneficial interest (whether in whole or in
part); and/or any individual or entity (including without limitation any
officer, director, member, shareholder, employee, attorney and/or agent of such
entity) that owns, directly or indirectly, a legal or beneficial interest
(whether in whole or in part) in Altair, including without limitation,
Altairnano Inc., a Nevada corporation, Altair U.S. Holdings, Inc., a Nevada
corporation, and all consolidated subsidiaries of Altair.


5.           Full and Complete Release.  Mr. McKinney understands and agrees
that he is releasing and waiving Claim(s) that he does not know exist or may
exist in his favor at the time he signs this Agreement which, if known by him,
would materially affect his decision to sign this Agreement.  Nonetheless, for
the purpose of implementing a full and complete release and discharge of
Releasees, Mr. McKinney expressly acknowledges that the release set forth in
Section 4 is intended to include in its effect, without limitation, all Claim(s)
which Mr. McKinney does not know or suspect to exist in his favor and that the
release set forth in Section 4 contemplates the extinguishment of any such
Claim(s).  Without limiting the generality of the foregoing, Mr. McKinney
expressly waives and relinquishes all rights and benefits afforded by Section
1542 of the Civil Code of the State of California and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.  Section
1542 of the Civil Code of the State of California states as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 
4

--------------------------------------------------------------------------------

 

Thus, notwithstanding the provisions of Section 1542, and for the purposes of
implementing a full and complete release and discharge of Releasees, Mr.
McKinney  expressly acknowledges that the release set forth in Section 4 is
intended to include in its effect, without limitation, all Claim(s) which Mr.
McKinney does not know or suspect to exist in his favor at the time of execution
hereof and that the release set forth in Section 4 contemplates the
extinguishment of any such Claim(s).


6.           Wages and Commissions Paid in Full.  Except as specifically set
forth in Section 1 above, Mr. McKinney acknowledges that he has received all
monies due and owing to him from Altair or any Affiliate, including without
limitation any monies due and owing to him for wages, accrued but unused
vacation benefits, bonuses, commissions, expense reimbursements, or otherwise
and that he has no claim against Altair or any Affiliate whatsoever for the
payment of any further wages, commissions, bonuses, vacation benefits, or other
monies except as specifically set forth in Section 1.


7.           Restriction on Disclosure.  This Agreement is confidential
information owned by Altair.  Mr. McKinney agrees that he shall not disclose the
terms of this Agreement except to the extent required by law.  Notwithstanding
the foregoing, Mr. McKinney may disclose the terms of this Agreement to his
attorney and/or tax advisor.  If Mr. McKinney discloses the terms of this
Agreement to his attorney and/or tax advisor, Mr. McKinney will obtain such
person’s agreement that, as a condition of such disclosure, he or she will not
disclose the terms of this Agreement except to the extent required by law.


8.           Affirmation of Employment Agreement and Attorney Client
Privilege.  As a condition of his continued employment with Altair, Mr. McKinney
executed the Employment Agreement.  Mr. McKinney understands and agrees that
nothing in this Agreement limits or excuses his continuing responsibilities and
obligations under Sections 7.5 (Return of Company Property), 8 (Covenant Not to
Compete), 9 (Confidential Information, Invention Assignment, Etc.), 19
(Disputes; Governing Law; Arbitration); and any other provision of the
Employment Agreement which by its terms is intended to survive the termination
of Mr. McKinney’s employment with Altair, all as set forth more fully in the
Employment Agreement.  In addition, nothing in this Agreement limits or alters
Mr. McKinney’s rights under any stock option agreement between Mr. McKinney and
Altair or limits or alters his continuing obligations under the Proprietary
Information Agreement.


Mr. McKinney was engaged by Altair in the capacity of legal counsel and, as
such, all nonpublic information generated or communicated from or to Mr.
McKinney in the course of his employment with Altair (any such information,
“Privileged Information”) is protected by the attorney-client privilege.  Altair
is the holder of such privilege and Altair has not, does not, and does not in
the future intend to waive such privilege, except that Altair, in its sole
discretion, may waive such privilege by means of a written waiver signed by an
authorized officer of Altair.


9.           Irrevocable Resignation.  To the extent applicable, Mr. McKinney
hereby irrevocably resigns as an employee, officer and/or director of Altair and
of all Affiliates of Altair.

 
5

--------------------------------------------------------------------------------

 

10.           Subpoena; Court Order; Other Legal Requirement.


a.           If Mr. McKinney is requested, under the terms of a subpoena or
order or other compulsory instrument issued by or under the authority of a court
or arbitrator(s) of competent jurisdiction or by a governmental agency, or is
advised in writing by counsel for any such party that there is otherwise a legal
obligation to disclose (i) all or any part of the Privileged Information or the
Confidential Information (as defined in the Employment Agreement and, together
with the Privileged Information, referred to herein as “Confidential or
Privileged Information”), (ii) the fact that the Confidential or Privileged
Information has been made available to Mr. McKinney, or (iii) any of the terms,
conditions, or other facts with respect to Mr. McKinney’s employment with the
Altair, the services provided by Mr. McKinney to Altair, or the termination of
Mr. McKinney’s employment with Altair, Mr. McKinney agrees to, at Altair’s
expense: (1) provide Altair with prompt written notice of the existence, terms,
and circumstances surrounding such request or requirement; (2) consult with
Altair on the advisability of taking steps to resist or narrow that request; (3)
if disclosure of Confidential or Privileged Information is required, furnish
only such portion of the Confidential or Privileged Information as Mr. McKinney
is advised in writing by Altair’s counsel is legally required to be disclosed;
and (4) cooperate with Altair, at the request of Altair, and at Altair’s
expense, in its efforts to obtain an order excusing the Confidential or
Privileged Information from disclosure, or an order or other reliable assurance
that confidential treatment will be accorded to that portion of the Confidential
or Privileged Information that is required to be disclosed.


b.           Except as allowed under Section 10.a, and to the full extent
allowed by law, Mr. McKinney agrees that he shall not act as a consultant to or
provide any information to any third party or otherwise assist any third party,
either directly or indirectly, in pursuing any claim or cause of action of any
kind or nature against the Company, whether civil or criminal and whether
pursued through court, arbitration, administrative, investigatory, or other
procedures.


11.           Not an Admission.  This Agreement does not constitute an admission
by either party hereto that either has violated any contract, law, or regulation
or that it or he has discriminated against the other or otherwise infringed on
the other’s rights and privileges or done any other wrongful act.


12.           Entire Agreement.  Except as set forth in Section 8 and other
Sections of the Employment Agreement referenced herein, this Agreement is the
entire, integrated agreement between the parties with respect to the subject
matter hereof.  No other promises or agreements have been made to Mr. McKinney
other than those contained in this Agreement.

 
6

--------------------------------------------------------------------------------

 

13.           Miscellaneous.  Notwithstanding any Nevada law to the contrary,
this Agreement may not be modified except by a document signed by Altair and Mr.
McKinney, whether or not any such claimed modification is supported by separate
consideration.  Mr. McKinney warrants that he has not assigned any Claim(s)
released by this Agreement, or any interest therein, to any third party.  Any
waiver by any party hereto of any breach of any kind or character whatsoever by
any other party, whether such waiver be direct or implied, shall not be
construed as a continuing waiver of, or consent to, any subsequent breach of
this Agreement on the part of the other party.  In addition, no course of
dealing between the parties, nor any delay in exercising any rights or remedies
hereunder or otherwise, shall operate as a waiver of any of the rights or
remedies of the parties.  This Agreement shall inure to and bind the heirs,
devisees, executors, administrators, personal representatives, successors, and
assigns, as applicable, of the respective parties hereto.  The section and other
headings contained in this Agreement are for the convenience of the parties only
and are not intended to be a part hereof or to affect the meaning or
interpretation hereof.


14.           Severability.  If any part of this Agreement is found to be
unenforceable, the other provisions shall remain fully valid and
enforceable.  It is the intention and agreement of the parties that all of the
terms and conditions hereof be enforced to the fullest extent permitted by law.


15.           Attorney's Fees.  If a civil action or other proceeding is brought
to enforce this Agreement, the prevailing party shall be entitled to recover
reasonable attorney's fees, costs, and expenses incurred, in addition to any
other relief to which such party may be entitled.


16.           Knowing and Voluntary Execution.  Mr. McKinney acknowledges that
he has read this Agreement carefully and fully understands the meaning of the
terms of this Agreement.  Mr. McKinney acknowledges that he has signed this
Agreement voluntarily and of his own free will and that he is knowingly and
voluntarily releasing and waiving all Claim(s) that he has or may have against
Releasees.


17.           Disputes; Governing Law; Arbitration.


a.           Except as provided in Section 11 and Section 8.5 of the Employment
Agreement, any dispute concerning the interpretation or construction of this
Agreement or the Employment Agreement or any related matters, shall be resolved
by confidential mediation or binding arbitration in Reno, Nevada.  The parties
shall first attempt mediation with a neutral mediator agreed upon by the
parties.  If mediation is unsuccessful or if the parties are unable to agree
upon a mediator within thirty (30) days of a request for mediation by any party,
the dispute shall be submitted to arbitration pursuant to the procedures of the
American Arbitration Association (“AAA”) or other procedures agreed to by the
parties.  All arbitration proceedings shall be conducted by a neutral arbitrator
mutually agreed upon by the parties from a list provided by AAA.  The decision
of the arbitrator shall be final and binding on all parties.  The costs of
mediation and arbitration shall be borne equally by the parties.

 
7

--------------------------------------------------------------------------------

 

(b)           This Agreement shall be construed in accordance with and governed
by the statutes and common law of the State of Nevada (other than any provisions
that would cause the provisions of any other laws to apply).  To the extent this
Agreement expressly permits any dispute to be resolved other than through
arbitration or mediation, except as set forth in Section 8.5 of the Employment
Agreement, the exclusive venue for any such action shall be the state and
federal courts located in Reno, Nevada, and the parties each hereby submit to
the jurisdiction of such courts for purposes of this Agreement and the
Employment Agreement.


18.           Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts, all of which taken together shall form a single
Agreement.  A facsimile copy of this Agreement or any counterpart thereto shall
be valid as an original.


19.           Opportunity to Consult with Counsel.  Mr. McKinney further
acknowledges that he has been advised by this Agreement, and has had the
opportunity if he so chooses, to consult with an attorney of his choice prior to
signing this Agreement.  Each party agrees that he or it shall be solely
responsible for any attorney's fees incurred by that party in the negotiation
and execution of this Agreement.






[Intentionally left blank; signature page follows]

 
8

--------------------------------------------------------------------------------

 

In witness thereof, duly authorized and intending to be bound, Mr. McKinney and
Altair have each executed this Separation Agreement and Release of All Claims.




 

  "Mr. McKinney"          DATED: September 5, 2008  /s/ Jeffrey A.
McKinney                                                 Jeffrey A. McKinney   
           
"Altair"


Altair Nanotechnologies, Inc.
  A Canadian corporation 
        DATED: September 5, 2008  By: /s/ John
Fallini                                                                Its:
Chief Financial Officer                                            

 
 
 
 
 
9 

--------------------------------------------------------------------------------